Citation Nr: 0700880	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
permanent memory loss due to cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1960 
to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2006, the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claim on appeal.

The veteran contends essentially that because the VA medical 
center (VAMC) in Charleston, South Carolina, failed to timely 
diagnose him as having a stroke that he now has permanent 
memory loss.  

In this case, the record shows that the veteran was seen at 
the Charleston VAMC on May 24, 1999 and that a sleep study 
was requested because the veteran had symptoms consistent 
with obstructive sleep apnea.  However, the veteran testified 
during the March 2006 travel board hearing that on May 24, 
1999, he presented to the Charleston VAMC with symptoms of 
severe headaches, sensitive eyes, "numbness" of the left 
side of his face and a strange feeling inside his mouth upon 
eating and drinking which he asserts are not symptoms of 
sleep apnea, but rather of a stroke, which he was 
subsequently diagnosed with by his private physicians.  In 
this regard, the Board notes a June 16, 1999 letter from a 
private neurologist reflects that the veteran complained of 
the above symptoms as well as episodes of "blanking out" 
for brief periods of time with some dizziness.  The private 
neurologist noted that the veteran reported being evaluated 
at the VA in Charleston for these same symptoms, but he was 
told that he may have sleep apnea.  The private neurologist 
diagnosed likely left cerebellar peduncle stroke, though low-
grade glioma could look similar in a June 28, 1999 record.  A 
September 2000 letter from the veteran's private neurologist 
reveals that the doctor found the veteran to be permanently 
disabled due to a stroke, vascular dementia, hypertension, 
and headaches.  In light of the above, the Board finds that a 
VA examination is necessary to adjudicate this claim.  See 38 
U.S.C.A § 5103A (West 2002).

The veteran is hereby advised that failure to report for a 
scheduled VA examination(s), without good cause, may result 
in denial of the claim. See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo a VA 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The 
treatment records from the Charleston VAMC for May 24, 1999 
are not associated with the claims file and must be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

In addition, a review of the March 2006 Travel Board hearing 
transcript reveals that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits. When the 
VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for compensation under 38 U.S.C.A. § 1151, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date, 
should his claim be allowed.  This procedural deficiency can 
be cured while the case is on remand.

Accordingly, this matter is REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should also obtain all of the 
veteran's treatment records from the 
Charleston VAMC for the date of May 24, 
1999. 

3.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination. 

4.  The veteran should then be afforded a 
VA examination, with a neurologist, who 
has reviewed his claims file, to 
determine whether the veteran has an 
additional disability following VA 
treatment or lack thereof on May 24, 
1999.  If the veteran has an additional 
disability following VA treatment, the 
examiner should identify such additional 
disability(ies) and should state whether 
the disability(ies) are due to VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault in not diagnosing the 
veteran with a CVA in May 1999.  

If the veteran has sustained additional 
disability due to VA treatment or lack 
thereof in May 1999, the examiner should 
also comment on whether the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable? 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a typewritten 
report. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claim for benefits under the provisions 
of 38 U.S.C. § 1151.  If the benefit 
sought on appeal remains denied, the 
veteran and his  representative should be 
provided a supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


